Citation Nr: 1816090	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-20 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lung disease.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an effective date earlier than May 31, 2011, for the grant of service connection for residuals of prostate cancer with erectile dysfunction, status post prostatectomy.


REPRESENTATION

Appellant represented by:	Virginia Department of Veteran Services


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  He died in December 2016.  The Appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, and a March 2012 rating decision by the Hartford, Connecticut VA RO.

The Veteran perfected appeals.  See VA Form 9 August 2014; VA Form 9 of June 2014.  The issues have been certified to the Board for adjudication based upon substitution of the Appellant as the claimant.  See VA Form 8 of March 2018.  Upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purpose of processing a claim to completion.  See 38 U.S.C. § 5121A (2012).  VA has recognized the Appellant as the surviving spouse for VA purposes.  See administration decision of July 2017.  For simplicity, the Board will refer to the supporting arguments of record, including those made by the Veteran, as the Appellant's arguments.

In January 30, 2017, the Appellant filed VA Form 21-534EZ, Application for DIC, Death Pension, and/or Accrued Benefits.  In July 2017, the agency of original jurisdiction (AOJ) denied service connection for cause of death.  The issue was not appealed and is not before the Board.

FINDINGS OF FACT

1.  The Veteran was exposed to herbicide in service.

2.  The Veteran did not have lung cancer.

3.  The Veteran's interstitial lung disease did not manifest in service and is not attributable to service; interstitial lung disease is not related to his in-service exposure to herbicides.

4.  Bilateral hearing loss is attributable to service.

5.  Prior to May 31, 2011, there was no formal claim, informal claim, or written intent to file a claim to reopen the Veteran's service connection claim for prostate cancer or erectile dysfunction secondary to prostate cancer.


CONCLUSIONS OF LAW

1.  Interstitial lung disease was not incurred in or aggravated by service, to include as due to presumed exposure to an herbicide agent.  38 U.S.C. §§ 1101, 1110, 1112, 5103, 5103A, (2012); 38 C.F.R. §§ 3.159, 3.303, 307, 309 (2017).

2.  Bilateral hearing loss was incurred in service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

3.  The criteria for an effective date earlier than May 31, 2011 for entitlement to service connection for residuals of prostate cancer with erectile dysfunction, status post prostatectomy have not been met.  38 U.S.C. §§ 5103, 5103A, 5110 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5103(a), 5103A (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The VA satisfied the duty to notify by a letter sent to the Veteran in June 2011.  As a substitute for the Veteran, the Appellant is deemed to have received the adequate VCAA notice given to the Veteran prior to his death.

The Appellant's appeal as the effective date of service connection for prostate cancer stems from the initial service connection grant.  Because VA has already granted service connection and assigned an initial disability rating and effective date, no additional notice is needed as to the information and evidence needed to substantiate the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The duty to assist includes procuring service treatment records and pertinent post-service treatment records and providing an examination when necessary.  See 38 C.F.R. § 3.326(a) (2017).  In this case, the evidence of record includes service treatment records, service personnel records, VA treatment records, private treatment records, and statements of the Veteran and Appellant.  VA's duty to assist the Appellant, as the substitute, is the same as that which would have applied to the Veteran.  Rights that may have applied to the Veteran prior to his death but which cannot practically apply to a substitute, such as the right to a medical examination, are not available to the Appellant.  See 38 C.F.R. § 3.1010(f)(3) (2017).

No VA examination or opinion was obtained with respect to the Veteran's lung disease.  VA must provide an examination or obtain a medical opinion when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  As the Board discusses below, the evidence does not indicate that the Veteran's lung disability may be associated with an injury or disease incurred during active service.  Accordingly, a VA medical opinion as to lung disease is not warranted, even under the low threshold established by McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Appellant has not raised any issue with respect to the duties to notify and assist.  The Board is not required to search the record to address procedural arguments that a claimant has not raised.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).

II. Service Connection

A.  Legal Criteria

In general, service connection will be granted for a current disability that resulted from an injury or disease incurred in, or aggravated by, active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

For certain chronic diseases, including hearing loss as an organic disease of the nervous system, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected.  See 38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2017).  For the listed chronic diseases, a showing of a continuity of symptomatology is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

A veteran who served in the Republic of Vietnam during active military, naval, or air service of the Vietnam era shall be presumed to have been exposed to an herbicide agent, unless affirmative evidence establishes that the veteran was not exposed during service.  See 38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307(a)(6) (2017).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  See 38 U.S.C. § 1116(a) (2012); 38 C.F.R. § 3.309(e) (2017).  VA has also conceded herbicide exposure for veterans who served in units that operated in or near the Korean demilitarized zone (DMZ) between April 1, 1968, and August 31, 1971.  See 38 C.F.R. § 3.307(a)(6)(iv) (2017).

Notwithstanding any evidentiary presumption relating to service connection, a claimant can establish service connection for a disability based upon adequate evidence of actual causation.  See 38 U.S.C. § 1113(b) (2012); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

B.  Analysis

1.  Lung Disease

In May 2011, the Veteran filed a service-connection claim for lung disease.  A June 2010 record of Dr. M. S. indicates a diagnosis of interstitial lung disease, and the death certificate lists interstitial lung disease as the immediate cause of the Veteran's death.  The first Shedden element is satisfied.

The Veteran's service treatment records note no lung symptoms.  The August 1969 separation examination found the Veteran to be normal as to the lungs and chest, and the Veteran reported no symptoms.  He specifically denied having had shortness of breath, pain or pressure in the chest, or chronic cough.

The record does not indicate that the Veteran served in combat, and the Veteran did not contend that his lung disability related to combat service.  Therefore the law relating to evidence of in-service incurrence of a disease or injury of a combat veteran are inapplicable.  See 38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(d) (2017).

Exposure to an herbicide agent is presumed in this case based on the Veteran's service in a unit that operated in or near the Korean DMZ between April 1, 1968 and August 21, 1971.  Interstitial lung disease is not listed among the diseases for which service connection may presumed due to herbicide exposure.  See 39 C.F.R. § 3.309(2) (2017).  Lung cancer is one such listed disease, but there is no evidence that the Veteran had lung cancer at any time.  A lung biopsy was performed in December 2009.  The assessment was desquamative interstitial pneumonitis; cancer was not diagnosed.  See December 2009 record of Dr. M. M.  As laypersons, the Veteran and the Appellant are not competent to diagnosis a disease such as cancer, and no Jandreau exception applies in this case.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, service connection on a presumptive basis for exposure to an herbicide agent is not applicable.

The Appellant argues that the Veteran's interstitial lung disease was actually caused by herbicide exposure.  She concedes that interstitial lung disease is not one of the diseases for which the presumption relating to herbicide exposure applies.  See VA Form 9 of June 2014.  Without regard to the presumptions relating to service connection, a claimant may show that a disability was at least as likely as not caused by an in-service event, including herbicide exposure.  See 38 U.S.C. § 1113(b) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Appellant and the Veteran, as laypersons, are not competent to associate interstitial lung disease with exposure to an herbicide agent, as such as opinion requires medical training.  Therefore the Appellant's contention that in-service herbicide exposure caused or aggravated the Veteran's interstitial lung disease has no probative value.  See 38 C.F.R. § 3.159(a)(1) (2017).  There is no competent evidence of record that relates the Veteran's interstitial lung disease to his herbicide exposure.

The law relating to presumed service connection for chronic diseases does not apply to the Veteran's lung disability.  See 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Appellant does not allege, and a preponderance of the evidence is against finding, that the Veteran suffered from a chronic disease listed in § 3.309(a), including bronchiectasis.

The Veteran is competent to report his experienced respiratory symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Veteran did not allege recurrent lung symptomatology since service, and he specifically denied such symptoms upon service separation.  The Veteran reported that his shortness of breath began approximately in 2009, years after his 1969 service separation.  See July 2012 record of Dr. M. M.

For the above reasons, the third Shedden element is not satisfied, and the claim must be denied on this basis.  The benefit-of-the-doubt doctrine is not applicable as a preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


2.  Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  See Veteran's claim of March 2012.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater, or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2017).

The absence of documented hearing loss at service separation does not alone foreclose a grant of service connection for subsequently demonstrated hearing loss.  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App 155 (1993).

The Veteran meets the criteria under 38 C.F.R. § 3.385 for a hearing disability in both ears.  See VA examination report of August 2011.  The first element of Shedden is met.

The Veteran's service treatment records note no hearing loss symptoms.  The Veteran's separation examination report of August 1969 documents normal hearing, and the Veteran reported no symptoms at that time.

The Veteran competently and credibly reported acoustic trauma from cannons and artillery fire.  He alleged that his current hearing loss was caused by exposure to artillery noise during years in a field artillery unit.  See Veteran's filings of January 2014 and April 2012.  The Veteran's military occupational specialty was field artillery gunner.  See DD Form 214.  The Veteran reported that he was a cannon crewman, was exposed to small arms fire, and that hearing protection was not required during service.  He dated the onset of his hearing loss to approximately 1969.  See VA examination report of August 2011.  Giving due consideration to place, type, and circumstances of the Veteran's service as shown by service records and the Veteran's statements, the Board finds that the Veteran was exposed to harmful noise during service.  See 38 U.S.C. § 1154(a) (2017).  The second Shedden element is met.

In a letter of March 2015, Physician Assistant A.A. offered a positive nexus opinion based on the Veteran's history of working with heavy artillery in service without ear protection.  In the clinician's opinion, it is highly probable that the Veteran's bilateral sensorineural hearing loss was caused by acoustic trauma during service. 

Evidence that tends to weigh against the claim is the negative nexus opinion of the August 2011 VA examiner.  The stated rationale was that the Veteran's separation examination showed hearing within normal limits and that the Veteran was to receive annual audiological evaluations for ototoxicity monitoring purposes as a result of lung disease treatment.  Significantly, the examiner did not attribute the Veteran's hearing loss to ototoxicity, but merely noted the fact of scheduled monitoring.  The only remaining basis for the opinion was the normal test result upon service separation.

Here the Board accords more probative weight to the positive nexus opinion of A.A., who, unlike the August 2011 VA examiner, based her determination not merely on normal hearing at separation but upon consideration of whether there was a medically sound basis for attributing the Veteran's current hearing loss to acoustic trauma during service.  See Hensley v. Brown, 5 Vet. App 155 (1993).  In the present case, there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a reasoned opinion that there is a medically sound basis for attributing the post-service findings to the in-service noise exposure.  All Shedden elements are satisfied, and service connection is warranted.

III. Earlier Effective Date

A rating decision of May 2014 granted service connection for residuals of prostate cancer with erectile dysfunction, status post prostatectomy.  A 20 percent disability rating and an effective date of May 31, 2011 were assigned.  The Veteran, and now the Appellant by substitution, have appealed as to the effective date.  See notice of disagreement of June 2014; VA Form 9 of August 2014.

Unless Chapter 38 of the United States Code specifically provides otherwise, the effective date of an evaluation and award of a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2017).  "Date of receipt" of a claim, information, or evidence means the date on which a claim, information, or evidence was received by VA.  See 38 C.F.R. § 3.1(r) (2017).  Any documented communication from, or action by, a veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(b) (2017).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, there is no evidence of a claim, informal claim, or expressed written intent to file a claim for service connection for prostate cancer prior to May 31, 2011.  An earlier rating decision of May 2003 had denied service connection for prostate cancer.  In May 2011, the Veteran filed a request to reopen the prostate cancer claim.  He also filed, in April 2012, a service connection claim for erectile dysfunction as secondary to prostate cancer.  Service connection was granted by a May 2014 rating decision for prostate cancer with erectile dysfunction.

The Appellant quotes a statement from the May 2003 rating decision to the effect that the RO did not concede herbicide exposure based on the Veteran's service in Korea during the Vietnam War and that the Veteran's treatment records from 2000 confirmed a diagnosis of prostate cancer.  The Appellant then cites 38 C.F.R. § 3.105(a) and Bentley v. Derwinski, 1 Vet. App. 28 (1990) for the rule that a prior decision based on clear and unmistakable error (CUE) will be reversed or amended.  See notice of disagreement of June 2014.  The Appellant has not alleged any specific error by the RO in the rating decision of May 2003, as required by 38 C.F.R. § 20.1404(b).  See Canady v. Nicholson, 20 Vet. App. 393, (2006).  Thus the Appellant has not put forth an argument for CUE pursuant to 38 C.F.R. § 20.1403.  A claimant must specify an error that is more than a disagreement as to how the facts of the case (here, as relating to alleged herbicide exposure) were weighed or evaluated.  See 38 C.F.R. § 20.1403(d) (2017); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

With no specific CUE having been alleged, the Board focuses its analysis on the Appellant's argument that the award of service connection should date from the year 2000, when treatment records show a diagnosis of prostate cancer.  See VA Form 9 of August 2014.  The law provides that the effective date for service connection is based solely on the date a disability began, also concerns the date on which the claim was received (or, as in this case, the date the reopened claim was received.  See 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In this case, because the Veteran's request to reopen his claim was received on May 31, 2011, the assignment of an effective date earlier than May 31, 2011 for service connection is precluded, and the appeal as to an earlier effective date must be denied.  See 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).


ORDER

Entitlement to service connection for lung disease is denied.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to an effective date earlier than May 31, 2011, for the grant of service connection for residuals of prostate cancer with erectile dysfunction, status post prostatectomy, is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


